                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


MAGAN WALLACE                                        CASE NO. 2:19-CV-00649

VERSUS                                               JUDGE JAMES D. CAIN, JR.

PERFORMANCE CONTRACTORS INC                          MAGISTRATE JUDGE KAY


                                MEMORANDUM RULING

       Before the court is a Motion for Summary Judgment [doc. 21] filed by defendant

Performance Contractors, Inc. in response to the employment discrimination suit brought

by Magan Wallace. Wallace opposes the motion. Doc. 30.

                                            I.
                                        BACKGROUND

       This suit arises from Wallace’s employment with Performance from December

2016 to September 2017. Wallace was originally hired as a Support Craft Firewatch at the

Westlake facility in Sulphur, Louisiana, at a pay rate of $20/hour. Doc. 21, att. 3, pp. 2–3,

14. The position is an entry-level one. Doc. 30, att. 4, p. 6. Wallace was laid off in April

2017 pursuant to a reduction in force but rehired later that month as a Craftsman Helper

Ironworker at the Sasol facility in Sulphur, in the Ethylene Oxide and Ethylene Glycol pipe

rack area, at a pay rate of $22/hour. Doc. 21, att. 3, pp. 3, 16; doc. 30, att. 11. This position

was considered a promotion and could sometimes involve light mechanical duties. Doc.

30, att. 4, pp. 7, 10–11. Wallace, however, states that her duties chiefly involved

housekeeping tasks such as collecting water coolers, sweeping, and keeping work areas

                                               1
organized and free of hazards. Doc. 30, att. 2, p. 10. She further maintains that she was

denied opportunities for on-site training that would help her advance her career. See id. at

38. By Wallace’s account, she also suffered pervasive sexual harassment at the Sasol site

in the form of sexual comments from supervisors as well as an incident of one coworker

rubbing her shoulders and a supervisor sending her a picture of his genitals. Id. at 15–21.

       Wallace reported incidents involving one coworker to her supervisors in June 2017,

and Human Resources began an investigation. Doc. 30, att. 4, pp. 16–17. Before the

investigation was complete, however, the subject employee quit. Id. Meanwhile, Wallace

was suspended without pay for three days on August 16, 2017, for failing to call in before

missing work. Doc. 30, att. 14. Her fiancé and coworker, Chris Tapley, was fired for

absenteeism at the same time but had his termination reversed after he called the company’s

Human Resources office. Doc. 30, att. 3, pp. 5–6. Wallace also attempted to contact Human

Resources but testified that she received no response. Doc. 30, att. 2, pp. 25–26. She then

mailed a letter of resignation to the company on August 23, 2017, and was formally

terminated on September 13, 2017, for “no call/no show.” Id. at 70; doc. 30, att. 12.

       Wallace filed a charge of discrimination with the EEOC, complaining of sex

discrimination, hostile work environment, retaliation, and constructive discharge. Doc. 1,

att. 3. The EEOC made a no-cause determination and issued a dismissal and notice of suit

rights. Id. Wallace then timely filed the instant suit, raising claims of sex discrimination,

sexual harassment/hostile work environment, and retaliation under Title VII of the Civil

Rights Act, 42 U.S.C. 2000e et seq. Performance now moves for summary judgment on all

of Wallace’s claims. Doc. 20.

                                             2
                                      II.
                           SUMMARY JUDGMENT STANDARD

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).


                                             3
                                          III.
                                   LAW & APPLICATION

       A plaintiff may prove intentional retaliation or discrimination under Title VII using

either direct or circumstantial evidence. When circumstantial evidence is involved, the

court uses the framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) to analyze the claim. Under that framework, the plaintiff must first establish a prima

facie case by showing, in the case of a discrimination claim, that (1) she is a member of a

protected class; (2) she was qualified for the position; (3) she was discharged or otherwise

suffered adverse employment action; and (4) she was treated less favorably than members

outside of her protected class or was replaced by a member outside of that class. Bryan v.

McKinsey & Co., Inc., 375 F.3d 358, 363 (5th Cir. 2004). If the plaintiff makes this

showing, the burden then shifts to the employer to articulate a legitimate,

nondiscriminatory or nonretaliatory motive for its action. McCoy v. City of Shreveport, 492

F.3d 551, 557 (5th Cir. 2007). At the final stage, the burden shifts back to plaintiff to show

that the employer’s explanation is not true and is instead a pretext for the real

discriminatory and/or retaliatory purpose. Id.

   A. Sex Discrimination Claim

       Wallace first claims that she was discriminated against on the basis of sex when

Performance denied her work and training opportunities that were available to her male

colleagues. In support of her claim, she alleges that she was “prohibited by management

officials . . . from performing any duties other than sweeping and refilling the water coolers,

which are predominantly [lower-ranking] Laborer duties.” Doc. 30, pp. 5–7. Specifically,


                                              4
she alleges that general foreman Charles Casey prohibited her from performing helper tasks

on the “rack” that would allow her to hone her skills because, according to Casey, she had

“tits and an ass” and therefore could not wear the required harness. Id. at 6–7. She also

asserts that it was “common knowledge across . . . the site that the way to advance within

the company was to work in the field, learn new things, practice them, and present yourself

doing those things to management.” Id. at 5 (internal quotations omitted). Finally, based

on Casey’s comments, she maintains that this is a case of direct evidence of discrimination

and therefore not subject to McDonnell-Douglas’s burden-shifting framework.

Performance asserts that this claim is limited to circumstantial evidence, which does not

support any discriminatory motive in light of plaintiff’s own testimony that she believed

Casey was joking, and that plaintiff cannot meet her burden because there was no adverse

employment action.

       Regardless of whether this claim is governed by McDonnell-Douglas, plaintiff can

only prevail on her claim of discrimination if she shows an adverse employment action.

See, e.g., Jones v. Robinson Prop. Grp., LP, 427 F.3d 987, 992 (5th Cir. 2005) (“If an

employee presents credible direct evidence that discriminatory animus at least in part

motivated . . . the adverse employment action,” then the burden shifts to the employer to

prove that the decision would have been made even without the discriminatory animus.)

Here that action is the alleged limitation Performance placed on Wallace’s opportunities to

train and advance within her position because of her sex.

       Title VII was designed to address only “ultimate employment decisions, [rather

than] every decision made by employers that arguably might have some tangential effect

                                            5
upon those decisions.” Thompson v. City of Waco, 764 F.3d 500, 503–04 (5th Cir. 2014)

(emphasis in original). A denial of training is only actionable under Title VII if the plaintiff

produces “significant evidence” showing that it would tend to affect her employment status

or benefits. Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 406–07 (5th Cir. 1999).

In this context, the Fifth Circuit has consistently rejected “failure to train” claims where

there is “only tangential evidence of a potential effect on compensation.” Brooks v.

Firestone Polymers, LLC, 640 F. App’x 393, 397 (5th Cir. 2016) (collecting cases).

         Here Wallace cites only her own testimony that the way to advance at Performance

was to learn and practice new skills. Doc. 30, att. 2, p. 36. She provides no basis for this

information other than “common knowledge” at the site and no evidence relating to specific

comparators who advanced as a result of their wider range of skills or desired promotions

that she was denied.1 Her evidence amounts to nothing more than speculation that any

limitations on her duties impacted her compensation or job title. Accordingly, these

allegations do not give rise to a claim under Title VII.

    B. Sexual Harassment Claim

         Sexual harassment is a form of illegal employment discrimination. Cherry v. Shaw

Coastal, Inc., 668 F.3d 182, 188 (5th Cir. 2012). Sexual harassment under Title VII

generally falls into two categories: (1) a “quid pro quo” claim and (2) allegations that a

supervisor’s sexual harassment created a “hostile work environment.” See, e.g., Casiano v.


1
  In her response brief Wallace maintains that the alleged limitations on her duties amounted to a de facto demotion.
Doc. 30, p. 23. As Performance shows, however, the written job description for a helper includes the cleaning tasks
that Wallace complains of being asked to perform. See doc. 21, att. 3, p. 16. In the absence of more concrete evidence,
such as a reduction in pay or the denial of a promotion, Wallace’s testimony is insufficient to establish that she suffered
any adverse employment action.

                                                            6
AT&T Corp., 213 F.3d 278, 283–84 (5th Cir. 2000). To establish a prima facie hostile work

environment claim, as alleged here, the plaintiff must show that (1) she belongs to a

protected group; (2) she was subject to unwelcome harassment; (3) the harassment was

based on her race, gender, etc.; (4) the harassment was severe enough to affect a term,

condition, or privilege of employment; and (5) the employer knew or should have known

of the discrimination but failed to take prompt remedial action. Ramsey v. Henderson, 286

F.3d 264, 268 (5th Cir. 2002).

       When no tangible employment action is taken against the plaintiff employee and the

harassment is ascribed to a supervisor, the employer may also raise the affirmative defense

established by the Supreme Court in Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998)

and Faragher v. City of Boca Raton, 524 U.S. 775 (1998) (“Ellerth/Faragher defense”).

Under this defense the employer will prevail if it can show by a preponderance of the

evidence that: (1) it exercised reasonable care to prevent and promptly correct any

harassment and (2) the plaintiff employee unreasonably failed to take advantage of

preventive or corrective opportunities offered by the employer or to otherwise avoid harm.

Watts v. Kroger Co., 170 F.3d 505, 509–10 (5th Cir. 1999). Performance moves for

summary judgment on Wallace’s hostile environment claim, asserting that she has not

established sufficiently severe or pervasive conduct and that it can satisfy both prongs of

the Ellerth/Faragher defense.

       1. Severe or pervasive conduct

       On the severity element, an employer violates Title VII “[w]hen the workplace is

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe

                                             7
or pervasive to alter the conditions of the victim's employment and create an abusive

working environment.” Harris v. Forklift Sys., 510 U.S. 17, 21 (1993). “Workplace

conduct is not measured in isolation” and “all of the circumstances must be taken into

consideration.” Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

Because Title VII is “only meant to bar conduct that is so severe [or] pervasive that it

destroys a protected class member’s opportunity to succeed in the workplace,” courts have

set a high standard for determining what constitutes a hostile work environment. Lewis v.

M7 Prods., LLC, 427 F.Supp.3d 705, 720 (M.D. La. 2019) (internal quotation omitted).

The conduct must be both subjectively and objectively offensive, meaning that the victim

perceived the environment as hostile or abusive and that a reasonable person would do

likewise. E.E.O.C. v. WC&M Enters., Inc., 496 F.3d 393, 399 (5th Cir. 2007). Courts

examine such a claim based on the totality of the circumstances, looking to the frequency

and severity of the conduct, whether it was physically threatening or humiliating, and

whether it “unreasonably [interfered] with an employee’s work performance.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 347 (5th Cir. 2007). “No single factor is

determinative.” WC&M Enters., Inc., 496 F.3d at 399.

       Here Wallace testified that: (1) superintendent Luke Terro asked on two or three

occasions to touch her breasts and on one occasion in June 2017 texted her a picture of his

penis, asking her to respond with a picture of her chest [doc. 30, att. 2, pp. 16–18]; (2)

foreman Charles Casey repeatedly told her that she could not work on the rack because she

had “tits and an ass,” which precluded her from wearing the harness, and stated one time

in her hearing that he could use a “bucket of blowjobs” [id. at 8, 21]; and (3) coworker

                                            8
Charles Laprarie made comments to Wallace on one occasion in June 2017 about being “in

his sexual prime” when he was her age and shortly thereafter walked up behind her and

began massaging her shoulders [id. at 20].

       As Performance notes, the Fifth Circuit has found that sexual harassment is

insufficiently severe or pervasive under Title VII even when there is occasional physical

contact, direct involvement by supervisors, and lewd talk. See Gibson v. Potter, 264

F.App’x 397 (5th Cir. 2008) (one-time groping and lewd comments by supervisor);

Shepherd v. Comptroller of Public Accounts of the State of Texas, 168 F.3d 871 (5th Cir.

1999) (repeated lewd comments and unwanted touching by coworker). However, in cases

involving the relatively recent phenomenon of sending a sexually explicit picture by cell

phone and more closely reflecting contemporary workplace norms, district courts have

denied summary judgment to the employer where the hostile environment claim is

supported by that conduct along with other harassing behavior. See, e.g., Robertson v.

FinPan, Inc., 2021 WL 2534174 (S.D. Ohio June 21, 2021) (sexually explicit photo,

circulation of pornography and lewd cartoons at office, and disparaging sexual references

to plaintiff and to female customers); Brooks v. FedEx Supply Chain, Inc., 2021 WL

1381222 (S.D. Ill. Apr. 21, 2021) (sexually explicit photo along with inappropriate

touching and frequent unwanted sexual comments over a period of 16 months); Smith v.

Ergo Sols., LLC, 2019 WL 147718 (D.D.C. Jan. 9, 2019) (sexually explicit photo along

with repeated groping, sexual remarks, and an attempt to kiss one plaintiff). The other

conduct Wallace describes is less severe than that at issue in some of these cases. Still, and

especially in light of Terro’s alleged behavior, there is enough to possibly persuade a jury

                                              9
that the total amount of harassment alleged could have affected a term or condition of her

employment.

         2. Ellerth/Faragher defense

         As for the Ellerth/Faragher defense, Wallace maintains that it does not apply

because she suffered “tangible employment actions” in the form of her suspension and

termination.2 When the employee has suffered a tangible employment action in connection

with sexual harassment by a supervisor, the claim is transformed into one of quid pro quo

harassment. Casiano, 213 F.3d at 283. The court must then examine whether the employee

can show a nexus between the alleged harassment and the employment action. Id. If he

cannot, then the employer is not liable. Id.

         The admissible evidence3 shows that Wallace only complained about Laprarie

during her employment at Performance, and did not expressly object to, report, or

otherwise complain of the incidents involving Terro or Casey.4 Doc. 21, att. 4, pp. 31–32,

35–40. As described below, Wallace was suspended in August 2017 and then terminated

when she failed to report after her suspension (though she had already submitted a letter of

resignation).5 While it is Terro’s signature on the employee warning and separation notice,


2
  She also claims the “de facto demotion” she suffered as a result of not being allowed to work on the rack, supra.
Under this analysis, a “tangible employment action” is limited to “an official of the enterprise, a company act,” such
as “hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a decision causing a
significant change in benefits.” Ellerth, 524 U.S. at 761–62. As shown above, Wallace’s allegations with regard to the
rack do not meet this standard.
3
  See note 7, infra, relating to inadmissibility of exhibit showing letter
4
  Though Wallace’s complaint indicates that “consistently and repeatedly” rejected sexual advances made by Terro,
she only testified that she ignored Terro’s picture and that he spoke to her less as a result. Doc. 1, p. 6; doc. 30, att. 2,
p. 18. She also testified that supervisors informed her shortly after she complained about Laprarie that he would be
disciplined and transferred to another area or crew, but Lathat to her knowledge the only consequence he received was
having a supervisor pull him aside to talk about the incident the next day. Doc. 21, att. 4, pp. 37–38.
5
  Laprarie left the project on July 22, 2017. Doc. 21, att. 3, p. 63. His conduct is not relevant to this analysis because
he was a coworker and not a supervisor.

                                                            10
Area Manager Matthew Gautreau provided a declaration stating that he directed Terro to

take these actions after noting Wallace’s frequent unexcused absences. Doc. 37, att. 2.

Though her suspension came roughly two months after she received Terro’s picture,

Wallace can show no nexus between any employment action and the alleged harassment

by her supervisors when she made no objection to the harassers themselves, let alone to the

person who took the employment actions in question. Accordingly, Performance is entitled

to summary judgment on this claim if it can satisfy the Ellerth/Faragher defense by

showing that (1) it exercised reasonable care to prevent and promptly correct any

harassment and (2) Wallace unreasonably failed to take advantage of preventive or

corrective opportunities offered by Performance or to otherwise avoid harm.

         Wallace maintains that Performance cannot satisfy the first prong because her

alleged harassers were themselves supervisors and their knowledge can be imputed to the

company. In this regard, Wallace appears to confuse the affirmative defense with the final

element of the prima facie case, which requires an allegation that the employer knew of the

harassment and failed to take remedial action. See Sharp v. City of Houston, 164 F.3d 923,

929–30 (5th Cir. 1999). The Ellerth/Faragher defense applies only to claims of harassment

involving “supervisors,” which are defined for that purpose as employees “empowered . .

. to take tangible employment actions against the victim[.]”6 Vance v. Ball State Univ., 570



6
  Wallace has submitted evidence in the form of deposition testimony and her own separation notice, signed by Terro,
indicating that at least Terro as superintendent had the authority to terminate and discipline and that Casey, as general
foreman, could have a role in that process as well. See doc. 30, att. 3, p. 3; doc. 30, att. 4, p. 18; doc. 30, att. 12.
Perplexingly, Performance switches gears in its reply and argues that this evidence was insufficient and that Terro and
Casey lacked authority to qualify as supervisors. Doc. 37, pp. 10–11. It produces no evidence to this end, however,
and the court finds that a preponderance of the record evidence establishes that both individuals had authority to make
decisions affecting the terms and conditions of Wallace’s employment.

                                                          11
U.S. 421, 431 (2013). It would make little sense to then invalidate the defense at the first

prong for every supervisor.

       Instead, Performance has shown that it had in place anti-harassment/discrimination

policies and practices, which were communicated to Wallace at hiring. See doc. 21, att. 3,

pp. 23–27. Under these policies, sexual harassment is expressly forbidden and employees

are directed to report any instances to Human Resources. Id. at 23–24. The second prong

of the Ellerth/Faragher defense is satisfied by evidence that an employee had a

comprehensive complaint/reporting system for sexual harassment at her disposal and failed

to take advantage of it. See, e.g., Giddens v. Community Educ. Centers, Inc., 540 F. App’x

381, 389 (5th Cir. 2013). As noted supra, Wallace has admitted that she did not avail herself

of these procedures. She testified that she did not see any point in reporting to Human

Resources, because her complaints involved supervisors, but she also identified at least two

individuals she could have complained to who outranked Terro and Casey. Doc. 30, att. 2,

pp. 37–38. These explanations do not provide a reasonable basis for failing to take

advantage of the company’s sexual harassment reporting system. Accordingly,

Performance has shown that it is entitled to the affirmative defense and summary judgment

must be granted on this claim.

   C. Retaliation

       To establish a prima facie claim of retaliation the plaintiff must show that (1) she

participated in an activity protected by Title VII; (2) her employer took an adverse action

against her; and (3) there is a causal link between the two. Banks v. E. Baton Rouge Par.

Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003). The burden next shifts to the defendant to

                                             12
produce evidence of a legitimate, non-retaliatory reason for the adverse employment

action, and then back to plaintiff to show that defendant’s reason is pretextual. Septimus v.

Univ. of Houston, 399 F.3d 600, 607 (5th Cir. 2005). Wallace’s claim rests on her

complaints of the alleged harassment described above as well as her repeated requests to

work at elevation. Because she has admitted, however, that she did not voice any objection

to Terro or Casey’s conduct before her suspension7, the court will analyze this claim in

terms of Laprarie’s alleged conduct (that he had massaged her shoulders and made a

comment about being in his “sexual prime” at her age) as well as Wallace’s dissatisfaction

with her job duties, which she testified that she opposed with requests to supervisors to be

allowed to work at elevation. Performance moves for summary judgment on this claim on

the grounds that Wallace cannot satisfy the first prong of her prima facie case or,

alternatively, that it can show a legitimate reason for the adverse action because Wallace’s

record of absenteeism was well-documented and justified the suspension.

         Under Title VII’s anti-retaliation provisions, “protected activity” includes

“oppos[ing] any practice made an unlawful employment practice by this subchapter.” 42



7
  In support of her opposition Wallace submits Exhibit T, which she describes as a draft of the resignation letter she
sent to Human Resources in August 2017, after her suspension. See doc. 30, att. 21. There Wallace complains in detail
about the sexual harassment and discrimination she suffered at Performance. Id. In her opposition, Wallace contends
that the letter shows that Performance was aware of the totality of her complaints at the time it took an adverse
employment action by terminating her in September 2017. Doc. 30, pp. 51–52.
          Performance objects to the exhibit on the grounds that it is unauthenticated. Doc. 37, p. 6. On a motion
for summary judgment, “[a] court may not consider hearsay or unauthenticated documents.” Corbin v. Sw. Airlines,
Inc., 2018 WL 4901155, at *5 (S.D. Tex. Oct. 9, 2018). The exhibit draft is undated and Wallace has provided no
affidavit to authenticate it. Furthermore, she admitted in her deposition that it was merely the “rough draft” of her
resignation letter. Doc. 30, att. 2, p. 33. Finally, the court regards Wallace’s suspension as the relevant adverse
employment action. Her termination admittedly came after she had resigned from the company. While the company
claimed to have never received the resignation letter, Wallace admits that she did not show up for another shift after
her suspension. Accordingly, Exhibit T cannot be considered on this motion and would not rescue Wallace’s claim
even if she could authenticate it.

                                                         13
U.S.C. § 2000e-3a. The plaintiff need not show that the conduct she opposed rose to the

level of a Title VII violation, but she “must at least show a reasonable belief that it did.”

Taliaferro v. Lone Star Implementation Co., 693 F. App’x 307, 310 (5th Cir. 2017)

(quoting E.E.O.C. v. Rite Way Serv., Inc., 819 F.3d 235, 237 (5th Cir. 2016)). In

determining what constitutes a “reasonable belief,” the court looks to the frequency and

severity of the conduct as well as the context in which the employee opposed the conduct.

Id. (citations omitted). Harassment complaints arising from isolated incidents are usually

insufficient to support a reasonable belief. See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.

268, 269–71 (2001) (employee reported two coworkers for chuckling over a sexually

suggestive comment in an application file they were reviewing); Satterwhite v. City of

Houston, 602 F. App’x 585, 586 (5th Cir. 2015) (employee complained after coworker said

“Heil Hitler” during a meeting). However, the Fifth Circuit has affirmed summary

judgment on a harassment claim arising from a single joke about condoms told by a

supervisor in the plaintiff’s presence but reversed same for the retaliation claim arising

from the employee’s complaint about that joke and subsequent discharge. Long v. Eastfield

College, 88 F.3d 300, 308–09 (5th Cir. 1996); see also Rite Way Serv., Inc., 819 F.3d 235,

243–44 (5th Cir. 2016) (reversing summary judgment on retaliation claim where

complaining employee witnessed supervisor pretend to spank a coworker and tell the

coworker he was admiring her rear end); Cuellar v. Southwest Gen. Emergency Physicians

PLLC, 656 F. App’x 707 (5th Cir. 2016) (reversing dismissal of retaliation claim from

supervisor’s statement that he would spank an employee if she misbehaved).



                                             14
       Here, it is clear that Laprarie’s conduct alone was neither severe nor pervasive

enough give rise to a sexual harassment claim under Title VII. The fact that he was not in

a supervisory position over Wallace and the limited duration of his alleged harassment also

detract from the reasonableness of any belief that his behavior was actionable. Wallace’s

contemporaneous complaints about limitations on her job duties could help elevate her

grievances to the reasonable belief standard. However, she admitted that she only voiced

“general gripes” about not being allowed to work in the rack and being assigned duties like

sweeping—not that she alleged that her job duties were being constrained because of her

sex. Doc. 30, att. 2, p. 33. Wallace did not provide sufficient information for anyone at

Performance to determine that this grievance was based on allegations of illegal sex

discrimination. Accordingly, she cannot meet the first element of her prima facie claim and

Performance is entitled to summary judgment.

   D. Constructive Discharge

       Finally, Performance argues that Wallace’s constructive discharge claim must be

dismissed because she (1) failed to prove that she resigned before being fired and (2) cannot

show that the conditions of her employment were so intolerable as to mandate her

resignation. The court notes that Wallace raised a separate claim of constructive discharge

in her EEOC charge, but only wove these allegations into her harassment and retaliation

claims in the matter at hand. Under the hostile environment claim, there is no need to

address the allegation because Performance has shown that it is entitled to summary

judgment based on the Ellerth/Faragher defense. Under the retaliation claim, the court has

rejected Wallace’s draft resignation letter as improper summary judgment evidence. Supra,

                                             15
note 7. The issue of whether Wallace was fired or quit is only relevant under that claim as

it relates to whether the company had notice of her other complaints at the time, and the

rejection of her draft letter as evidence moots the issue. Accordingly, these arguments

require no further ruling.

                                           IV.
                                      CONCLUSION

       For these reasons, the Motion for Summary Judgment [doc. 21] will be GRANTED

and all claims in this matter will be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 12th day of July, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            16
